DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 13, and 15 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0168732 A1 ( hereunder Singer, cited in IDS filed in 9/3/21).
With respect to independent claim 1, Singer teaches a light sheet microscope comprising:
an illuminator having a beam source LS laser beam as shown in Fig. 10 which is configured to direct an illumination beam propagating along an illumination axis onto a sample 3;
a light-sheet generator via Cylinder lenses as shown in Fig. 10 which is configured to generate a light-sheet-like as disclosed in paragraphs [0007 and 0052] illumination light distribution illuminating the sample in a partial area from the illumination beam; and
as disclosed in claim 12 of Singer; see paragraph [0002]; see Fig. 4 in Fig. 1 as a part of detection unit; imaging optical unit as disclosed in Abstract having a detector which is configured to capture detection light originating from the partial area of the sample illuminated with the illumination light distribution,
wherein the illuminator comprises a beam modulator axicon as shown in Fig. 10; Intensity modulator IM in Fig. 10c) adapted to modulate the illumination beam along the illumination axis in such a way that light exposure of the partial area of the sample illuminated by the illumination light distribution varies as shown in Fig. 10a) – 10c); see paragraph [100] along the illumination axis.
With respect to dependent claim 2, Singer teaches in Fig. 10a) – 10c) wherein the beam modulator is configured to move a depth of focus area of the illumination beam along the illumination axis. 
With respect to dependent claim 3, Singer teaches in Fig. 10 wherein the beam modulator has an illumination objective Cylinder lens that is displaceable along the illumination axis. 
With respect to dependent claim 5, Singer teaches in Fig. 10c) wherein the beam modulator has an optical element cylinder lens included in the beam source configured to influence the optical path length of the illumination beam.
With respect to dependent claim 6, since Singer teaches in Fig. 10 axicon as the beam modulator, wherein the beam modulator comprises several transparent blocks that are optionally introducible into a beam path of the illumination beam, the several transparent blocks having different thicknesses see axicon in Fig. 10 along the illumination axis.
With respect to dependent claims 7 – 8, Singer teaches in Fig. 10a) – Fig. 10c) wherein the beam modulator is configured to modulate the intensity of the illumination beam depending on the position of the depth of focus area along the illumination axis and wherein the beam modulator is configured to increase the intensity of the illumination beam with increasing depth of penetration of the depth of focus area in the sample see paragraph [0052].
With respect to dependent claims 9 – 10, the present application uses axicon as intensity modulator, and in Fig. 10a) – 10c) Singer uses axicon as intensity modulator, and therefore, Singer inherently teaches wherein the beam modulator is configured to vary a displacement speed of the depth of focus area of the illumination beam in relation to its position along the illumination axis and wherein the beam modulator is configured to reduce the displacement speed of the depth of focus area of the illumination beam with increasing depth of penetration into the sample.
With respect to dependent claim 11, Singer teaches in Fig. 10a) – 10c) wherein the beam modulator is configured as beam shaping optics which influences a radial intensity profile in at least one direction perpendicular to the illumination axis, the beam shaping optics being used to modulate the illumination beam along the illumination axis.
With respect to dependent claim 12, Singer teaches in paragraph [0023] wherein the beam shaping optics are configured to adjust a transmission of the illumination beam in relation to a radial distance from the illumination axis in such a way  see Fig. 10a). 
With respect to dependent claim 13, in Fig. 10c) Singer teaches wherein the beam shaping optics comprise first IM and second Axicon phase-modulating elements, of which the first phase-modulating element adjusts the phase of the illumination beam in such a way the illumination beam has an amplitude with a predetermined profile on the second phase-modulating element. 
With respect to independent claim 15, as discussed in the rejection justification to claim 1 above Singer teaches in Fig. 10a) – 10c) a method for microscopically imaging a sample, the method comprising:
directing an illumination beam LS laser beam as shown in Fig. 10 propagating along an illumination axis onto the sample;
generating via Cylinder lens as shown in Fig. 10 light-sheet-like illumination light distribution illuminating the sample in a partial area from the illumination beam; and
detecting detection light as disclosed in claim 12 of Singer; see paragraph [0002]; see Fig. 4 in Fig. 1 as a part of detection unit; imaging optical unit as disclosed in Abstract originating from the partial area of the sample illuminated with the illumination light distribution,
wherein the illumination beam is modulated Intensity modulator IM as shown in Fig. 10a) – 10c) along the illumination axis in such a way that light exposure of the partial area of the sample illuminated by the illumination light distribution varies along the illumination axis as shown in Fig. 3. 
With respect to dependent claim 16, because Singer teaches non-linear excitation beam as shown in Fig. 10a) – 10c), Singer teaches wherein the illumination light distribution for non-linear fluorescence excitation of the sample is used.
With respect to dependent claim 17, Singer teaches in Fig. 10c) (radially scaled Gaussian curve) wherein the predetermined profile rises radially.
With respect to dependent claim 18, Singer teaches in Fig. 10a) – 10c) wherein a beam modulator moves a depth of focus area of the illumination beam along the illumination axis during image acquisition.
With respect to dependent claim 19, Singer teaches wherein the beam modulator has an illumination objective Cylinder lens in Fig. 10 that is displaced along the illumination axis during the image acquisition.
With respect to dependent claim 20, Singer teaches in Fig. 8
an objective disposed such that the illumination beam penetrates a region of a pupil of the objective which is shifted from a center of the pupil see paragraph [0078]. 
With respect to dependent claim 21, because of claim 1 is taught by Singer, Singer inherently teaches wherein the beam modulator is configured to modulate the illumination beam along the illumination axis in such a manner that effects of scattering and/or absorption are at least partly compensated for.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, and further in view of US 2018/0292321 A1 (hereunder Fiolka).
The teaching of Singer has been discussed above.
With respect to dependent claim 4, Singer is silent with wherein the beam modulator comprises a tunable lens included in the beam source configured to move the depth of focus area of the illumination beam.
In paragraph [0069] Fiolka teaches a tunable lens. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Singer in order to modulate desired light by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 14, Singer is silent with wherein the first and second phase-modulating elements are formed on a one-piece component, and 
In paragraph [0054] Singer teaches modulating light sheets by incorporating two filters and In paragraph [0006] Filoka teaches generating light-sheets and in paragraph [0009] modulators and mirrors 222 and 224. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Singer so as to have the limitation of “wherein the first and second phase-modulating elements are formed on a one-piece component, and wherein the illumination beam reflected on the first phase-modulating element is fed back to the second phase-modulating element via a mirror” as an engineering design choice for a compact and effective phase-modulating light sheet. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884